 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7       FEDERAL TRADE COMMISSION,                               Case No. 2:18-cv-0030-JCM-PAL
 8                                             Plaintiff,                      ORDER
              v.
 9                                                               (Mot File CMECF – ECF No. 151)
         CONSUMER DEFENSE LLC, et al.,
10
                                           Defendants.
11

12           Before the court is defendant Jonathan Hanley’s (“Hanley”) Motion to Approve Electronic
13   Case Filing (ECF No. 151). The court has considered the motion and plaintiff’s Non-Opposition
14   (ECF No. 153).
15           Defendant Hanley is proceeding in his individual capacity this action pro se, which means
16   he is not represented by an attorney. See LSR 2-1. Although pro se parties are generally held to
17   less stringent standards, “pro se litigants in the ordinary civil case should not be treated more
18   favorably than parties with attorneys of record.” Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir.
19   1986). A pro se litigant must follow the same rules of procedure that govern other litigants. King
20   v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1986); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995)
21   (noting that “pro se litigants are bound by the rules of procedure”). The court appreciates that it is
22   difficult for pro se parties to litigate their claims. Pro se parties are advised to familiarize
23   themselves with the Federal Rules of Civil Procedure, the Local Rules of Practice, and relevant
24   case law as much as possible.1
25   1
       The Federal Rules of Civil Procedure may be accessed on the United States Courts website free of charge
26   at: http://www.uscourts.gov/rules-policies/current-rules-practice-procedure/federal-rules-civil-procedure.
     The Local Rules of Practice may be accessed from this court’s website free of charge at
27   http://www.nvd.uscourts.gov/. In addition, litigants may access the District of Nevada’s pro se assistance
     packet through a link on the court’s website, available at https://www.nvd.uscourts.gov/wp-
28   content/uploads/2017/08/Representing-Yourself-Guide.pdf.

                                                            1
 1          The Local Rules of Practice require attorneys “to file all documents electronically.” LR

 2   IC 2-1(a). However, “a pro se litigant may request the court’s authorization to register as a filer

 3   in a specific case.” LR IC 2-1(b). Here, defendant asks the court to allow him to use the court’s

 4   CM/ECF system in order to file, access, and electronically serve documents in this case.

 5          Having reviewed and considered the matter, and good cause appearing,

 6          IT IS ORDERED:

 7              1. Defendant Hanley’s Motion for Pro Se Litigant to File Documents Electronically

 8                  (ECF No. 151) is GRANTED.

 9              2. Plaintiff must comply with the following procedures in order to activate his

10                  CM/ECF account:

11                      a. On or before January 3, 2019, Plaintiff must complete the CM/ECF

12                         tutorial, which is accessible on the court’s website www.nvd.uscourts.gov

13                         in the Civil & Criminal Events Menu, and file certification indicating that

14                         he / she is familiar with the electronic filing procedures and best practices.

15                      b. Plaintiff is not authorized to file electronically unless the certification is

16                         filed with the court within the specified time frame.

17                      c. Upon timely filing of the certification, Plaintiff shall contact Robert

18                         Johnson at the CM/ECF Help Desk at (702) 464-5555 to set up a CM/ECF

19                         account.

20          DATED this 17th day of December 2018.
21

22
                                                          PEGGY A. LEEN
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                      2
